DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The objection to the drawings and the specification are withdrawn in light of the amendment to the drawings and specification made in amendment, filed 07/26/2022.
	Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and because claims 1-5 have been canceled. A new ground of rejections of claims 6-7 are made in view of U.S. Patent Application Publication No.: 2018/0082421 (Yu et al.) under 35 U.S.C. 103. Further, a new ground of rejections are made in view of U.S. Patent Application Publication No.: 2016/0012614 (Goto et al.) of claims 8-9 under 35 U.S.C. 103. Further, a new ground of rejection is made in view of U.S. Patent No.: 11,232,565 (Leeuwen et al.) of claim 10 under 35 U.S.C. 103. Applicant argues “Yamaguchi merely describes that the input for designating ROI and the detailed analysis on ROI are performed in a single device.” While Yamaguchi (same inventor as present application) discloses applicant’s claimed invention, except certain components are located on a “terminal device” connected over “a communication network.” Converting a single computer system algorithm into a client/server or a distributed computer system algorithm is well known as shown by Yu below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a data analysis device configured to analyze components contained in a sample using image data representing one or a plurality of signal values at each micro region in a two-dimensional area on the sample”, “a region-of-interest receiver configured to configured to receive a graphical input designating a region of interest on the sample where a detailed analysis is performed”, “a region-of-interest information sender configured to send information of the region of interest received by the region-of-interest information receiver to the data analysis device”, “a region-of-interest setter configured to set a region of interest on the image data using the information received from the region-of-interest information sender”, and “an analysis processor configured to configured to perform the detailed analysis of the one or a plurality of signal values at each micro region within the region of interest of the image data” in claim 6. Further limitations include “an image sender configured to send the image data to the terminal device”, “the region-of-interest receiver configured to display, upon receiving the image data from the image sender, the image data and to receive an operation of adding a line drawing representing a position of he region of interest to the image data displayed” and “the region-of-interest setter configured to read the image data to which the line drawing is added and to specify the region of interest by identifying the line drawing” in claim 7. Further limitations include “a reference image creation unit configured to create reference image data used for setting the region of interest on the sample”, “a reference image sender configured to send the reference image data to the terminal device”, “the region-of-interest information receiver configured to display, upon receiving the reference image data from the reference image sender, the reference image data and to receive an operation of adding line drawing representing a position of the region of interest to the reference image data displayed”, “the region-of-interest information sender configured to send the reference image data to which the line drawing has been added”, and “the region-of-interest setter configured to read the reference image data to which the line drawing is added, specify the region of interest by identifying the line drawing added to the reference image data, and set the region of interest on the image data using the region of interest specified on the reference image data” in claim 8. Further limitations include “a reference image creation unit configured to create reference image data used for setting the region of interest on the sample; and a reference image sender configured to send the reference image data to the terminal device”, “a reference image sender configured to send the reference image data to the terminal device”, “the region-of-interest information receiver configured to display, upon receiving the reference image data from the reference image sender, the reference image data and to receive an operation of adding line drawing representing a position of the region of interest to the reference image data displayed”, “a region-of-interest extraction unit configured to identify the line drawing representing the region of interest added to the reference image data and to acquire region information representing a position of the region of interest”, “the region-of-interest information sender configured to send the region information to the data analysis device”, and “the region-of-interest setter configured to set the region of interest on the image data using the region information received from the region-of-interest information sender” in claim 9. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 7 and 8 are objected to because of the following informalities: the limitation “the region-of-interest information sender configured to send the image data to which the line drawing is added” should recite “the region-of-interest information sender configured to send the image data to which the line drawing is added to the data analysis device” to make clear where the image data is being sent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim limitations “a region-of-interest receiver”, “a region-of-interest information sender”, “a region-of-interest setter”, “an analysis processor”, “an image sender”, “a reference image creation unit”, “a reference image sender”, and “a region-of-interest extraction unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 appears to be one large preamble, with no body of the claim. Examiner recommends amending the preamble limitation “a data analysis system including a data analysis device configured to analyze components contained in a sample using image data representing one or a plurality of signal values at each micro region in a two-dimensional area on the sample and a terminal device connected to the data analysis device over a communication network, the data being acquired by one or a plurality of predetermined measurement methods or observation methods from the two- dimensional area, wherein” to recite “a data analysis system including a data analysis device configured to analyze components contained in a sample using image data representing one or a plurality of signal values at each micro region in a two-dimensional area on the sample and a terminal device connected to the data analysis device over a communication network, the data being acquired by one or a plurality of predetermined measurement methods or observation methods from the two- dimensional area, comprising:” to delineate the difference between the body of the claim and the preamble. Appropriate correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No.: WO 2015181893 (Yamaguchi et al.) (hereinafter Yamaguchi), in view of U.S. Patent Application Publication No.: 2018/0082421 (Yu et al.) (hereinafter Yu).
Regarding claim 6, Yamaguchi teaches a data analysis system including a data analysis device configured to analyze components contained in a sample using image data representing one or a plurality of signal values at each micro region in a two-dimensional area on the sample, the data being acquired by one or a plurality of predetermined measurement methods or observation methods from the two-dimensional area (Yamaguchi, page 1, abstract, lines 1-10: “the present invention is provided with: a means for generating, on the basis of each of a plurality of mass spectrometric analysis data sets to be compared, mass spectrometric analysis images expressing the distributions of substances in the surfaces of samples; a means for specifying, to a user, a region of interest in one image among the plurality of generated images; a means for setting, as regions of interest of the images, regions corresponding to the aforementioned region of interest in each of the images other than the one image; a means for extracting, from the data sets serving as the bases of each of the images, mass spectrometric analysis data corresponding to microregions in the samples, said microregions being included in each of the regions of interest”),
a region-of-interest information receiver configured to receive a graphical input designating a region of interest on the sample where a detailed analysis is performed (Yamaguchi, page 6, para. 3: “next, when the user performs a predetermined operation (for example, pressing of the “ROI display” button 305) via the input unit 204, the area designation receiving unit 243 displays the mass displayed on the screen via the display control unit 247; a graphic representing a region of interest (ROI) is superimposed and displayed on one of the analysis images, for example, the mass analysis image 301; hereinafter, this graphic is called an ROI frame 307; the user moves, enlarges, reduces, rotates, or deforms the ROI frame 307 using the input unit 204, so that an arbitrary region (for example, a specific tissue or lesion) in the mass analysis image 301 can be displayed in the ROI frame 307. Go (see FIG. 5); thereafter, when the user performs a predetermined operation (for example, pressing of the “ROI determination” button 306) via the input unit 204, the region surrounded by the ROI frame 307 is set as the region of interest related to the mass spectrometry image 301, and the region designation receiving unit 243; (Step S13); in the drawing, the ROI frame 307 is represented by an ellipse; however, the present invention is not limited to this, and the ROI frame may be formed of a polygon or a free curve”); and
the data analysis device comprising: a region-of-interest setter configured to set a region of interest on the image data using the region-of-interest information (Yamaguchi, page 6, para. 4; page 7, para. 1-3: “

    PNG
    media_image1.png
    446
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    208
    749
    media_image2.png
    Greyscale
”; and
	an analysis processor configured to perform the detailed analysis of the one or a plurality of signal values at each micro region within the region of interest of the image data (Yamaguchi, page 7, para. 4; page 8, para. 1: “

    PNG
    media_image3.png
    472
    759
    media_image3.png
    Greyscale
”).
Yamaguchi fails to teach
a terminal device connected to the data analysis device over a communication network, and a region-of-interest information sender configured to send information of the region of interest received by the region-of-interest information receiver to the data analysis device.
Yu teaches
a terminal device connected to the data analysis device over a communication network, and a region-of-interest information sender configured to send information of the region of interest received by the region-of-interest information receiver to the data analysis device (Yu, para. [0093]: “

    PNG
    media_image4.png
    120
    427
    media_image4.png
    Greyscale
”;
 Yu teaches determining a ROI in biomedical imaging (see para. [0067]-[0068], FIG. 3B) and the concept that elements/units in a single system (centralized fashion) can be distributed across several interconnected computer systems. When elements/units are distributed among multiple computer systems, a communication network is required for the invention to be operable. 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the data analysis system including a data analysis device, as taught by Yamaguchi, to move the region-of-interest information receiver to a terminal device, as taught by Yu.
	The suggestion/motivation for doing so would have been to be able to be able to separate the computer functionality of marking an ROI of image data in one place and have the image analysis done in a separate place; this allows replacing centralized analysis with distributed analysis (analysis in a different location than the computing device, such as cloud computing); an example may be a doctor not doing the ROI marking themselves, and sending the image data elsewhere for ROI marking, after imaging a patient.
	Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
	Therefore, it would have been obvious to combine Yamaguchi with Yu to obtain the invention as specified in claim 6.
Regarding claim 7, Yamaguchi, in view of Yu, teaches the data analysis system according to claim 6, wherein the region-of-interest information receiver configured to display the image data and to receive an operation of adding a line drawing representing a position of the region of interest to the image data displayed, the region-of-interest setter configured to read the image data to which the line drawing is added and to specify the region of interest by identifying the line drawing (Yamaguchi, page 6, para. 4; page 7, para. 1-3: “

    PNG
    media_image1.png
    446
    757
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    208
    749
    media_image5.png
    Greyscale
”); and
	the data analysis device further comprising an image sender configured to send the image data to the terminal device, and the region-of-interest information sender configured to send the image data to which the line drawing is added (Yu, para. [0093]: “

    PNG
    media_image4.png
    120
    427
    media_image4.png
    Greyscale
”;
Yu teaches determining a ROI in biomedical imaging (see para. [0067]-[0068], FIG. 3B) and the concept that elements/units in a single system (centralized fashion) can be distributed across several interconnected computer systems. When elements/units are distributed among multiple computer systems, a communication network is required for the invention to be operable; it is implicitly disclosed in Yu that a distributed system will have an image sender to send the image over the communication network to the other part of the distributed system for the invention to be operable).
	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, in view of Yu, and in further view of U.S. Patent Application Publication No.: 2016/0012614 (Goto et al.) (hereinafter Goto).
Regarding claim 8, Yamaguchi, in view of Yu, teaches the data analysis system according to claim 6, the region-of-interest information receiver configured to display the image data and to receive an operation of adding line drawing representing a position of the region of interest to the image data displayed, and the region-of-interest setter configured to read the image data to which the line drawing is added, specify the region of interest by identifying the line drawing added to the reference image data, and set the region of interest on the image data using the region of interest specified on the image data (Yamaguchi, page 6, para. 4; page 7, para. 1-3: “

    PNG
    media_image1.png
    446
    757
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    208
    749
    media_image5.png
    Greyscale
”) and
a reference image sender configured to send the reference image data to the terminal device, the region-of-interest information receiving the reference image data from the reference image sender, and the region-of-interest information sender configured to send the reference image data to which the line drawing has been added (Yu, para. [0093]: “

    PNG
    media_image4.png
    120
    427
    media_image4.png
    Greyscale
”;
Yu teaches determining a ROI in biomedical imaging (see para. [0067]-[0068], FIG. 3B) and the concept that elements/units in a single system (centralized fashion) can be distributed across several interconnected computer systems. When elements/units are distributed among multiple computer systems, a communication network is required for the invention to be operable; The combination of Yamaguchi and Yu, recited in claim 6, moves the region-of-interest receiver to the terminal device so implicitly the region-of-interest receiver requires input/output of the limitations, so the combination discloses the limitations above).
Yamaguchi, in view of Yu, fails to teach
wherein the data analysis device further comprising: a reference image creation unit configured to create reference image data used for setting the region of interest on the sample.
Goto teaches
wherein the data analysis device further comprising: a reference image creation unit configured to create reference image data used for setting the region of interest on the sample (Goto, para. [0076], para. [0092]: “

    PNG
    media_image6.png
    252
    426
    media_image6.png
    Greyscale
”; “

    PNG
    media_image7.png
    136
    432
    media_image7.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the data analysis system including a data analysis device, as taught by Yamaguchi, in view of Yu, to include a reference image creation unit configured to create reference image data used for setting the region of interest on the sample, as taught by Goto.
	The suggestion/motivation for doing so would have been to “generate a shaded image … of the target region; then the shaded image … of the target region is superimposed or synthesized on the reference two-dimensional image to generate a synthesized image” (Goto, para. [0076]).
Therefore, it would have been obvious to combine Yamaguchi and Yu, with Goto, to obtain the invention as specified by claim 8.
Regarding claim 9, Yamaguchi, in view of Yu, teaches the data analysis system according to claim 6, the region-of-interest information receiver configured to display the image data and to receive an operation of adding line drawing representing a position of the region of interest to the image data displayed, (Yamaguchi, page 6, para. 3: “next, when the user performs a predetermined operation (for example, pressing of the “ROI display” button 305) via the input unit 204, the area designation receiving unit 243 displays the mass displayed on the screen via the display control unit 247; a graphic representing a region of interest (ROI) is superimposed and displayed on one of the analysis images, for example, the mass analysis image 301; hereinafter, this graphic is called an ROI frame 307; the user moves, enlarges, reduces, rotates, or deforms the ROI frame 307 using the input unit 204, so that an arbitrary region (for example, a specific tissue or lesion) in the mass analysis image 301 can be displayed in the ROI frame 307. Go (see FIG. 5); thereafter, when the user performs a predetermined operation (for example, pressing of the “ROI determination” button 306) via the input unit 204, the region surrounded by the ROI frame 307 is set as the region of interest related to the mass spectrometry image 301, and the region designation receiving unit 243; (Step S13); in the drawing, the ROI frame 307 is represented by an ellipse; however, the present invention is not limited to this, and the ROI frame may be formed of a polygon or a free curve”);
a region-of-interest extraction unit configured to identify the line drawing representing the region of interest added to the image data and to acquire region information representing a position of the region of interest, (Yamaguchi, page 6, para. 4; page 7, para. 1-3: “

    PNG
    media_image1.png
    446
    757
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    208
    749
    media_image5.png
    Greyscale
”); and
the region-of-interest setter configured to set the region of interest on the image data using the region information received from the region-of-interest information sender (Yamaguchi, page 6, para. 4; page 7, para. 1-3: “

    PNG
    media_image1.png
    446
    757
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    208
    749
    media_image5.png
    Greyscale
”;
Yamaguchi, in view of Yu, fails to teach
 the terminal device further comprising: a region-of-interest extraction unit configured to identify the line drawing representing the region of interest added to the image data and to acquire region information representing a position of the region of interest, the region-of-interest information sender configured to send the region information to the data analysis device.
Yu further teaches
the terminal device further comprising: a region-of-interest extraction unit configured to identify the line drawing representing the region of interest added to the image data and to acquire region information representing a position of the region of interest, the region-of-interest information sender configured to send the region information to the data analysis device (Yu, para. [0093]: “

    PNG
    media_image4.png
    120
    427
    media_image4.png
    Greyscale
”).
Yu teaches determining a ROI in biomedical imaging (see para. [0067]-[0068], FIG. 3B) and the concept that elements/units in a single system (centralized fashion) can be distributed across several interconnected computer systems. When elements/units are distributed among multiple computer systems, a communication network is required for the invention to be operable; region-of-extraction unit in Yamaguchi, may be moved to the terminal device utilizing the distributed system of Yu, and the region-of-interest information sender in the terminal device may send the data back to the data analysis device over a communication network if Yamaguchi is modified by Yu to use a distributed system).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the data analysis system including a data analysis device, as taught by Yamaguchi, to move the region-of-interest extraction unit from the data analysis device to a terminal device, as taught by Yu.
	The suggestion/motivation for doing so would have been to be able to be able to separate the computer functionality of marking an ROI of image data in one place and have the image analysis done in a separate place; this allows replacing centralized analysis with distributed analysis (analysis in a different location than the computing device, such as cloud computing); an example may be a doctor not doing the ROI marking themselves, and sending the image data elsewhere for ROI marking, after imaging a patient.
Yamaguchi, in view of Yu, fails to teach 
wherein the data analysis device further comprising: a reference image creation unit configured to create reference image data used for setting the region of interest on the sample, a reference image sender configured to send the reference image data to the terminal device.
Goto teaches
wherein the data analysis device further comprising: a reference image creation unit configured to create reference image data used for setting the region of interest on the sample, (Goto, para. [0076], para. [0092]: “

    PNG
    media_image6.png
    252
    426
    media_image6.png
    Greyscale
”; “

    PNG
    media_image7.png
    136
    432
    media_image7.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the data analysis system including a data analysis device, as taught by Yamaguchi, in view of Yu, to include a reference image creation unit configured to create reference image data used for setting the region of interest on the sample, as taught by Goto.
	The suggestion/motivation for doing so would have been to “generate a shaded image … of the target region; then the shaded image … of the target region is superimposed or synthesized on the reference two-dimensional image to generate a synthesized image” (Goto, para. [0076]).
	Yamaguchi, in view of Yu teaches a reference image sender configured to send the reference image data to the terminal device (Yu, para. [0093]: “

    PNG
    media_image4.png
    120
    427
    media_image4.png
    Greyscale
”);
Yu teaches determining a ROI in biomedical imaging (see para. [0067]-[0068], FIG. 3B) and the concept that elements/units in a single system (centralized fashion) can be distributed across several interconnected computer systems. When elements/units are distributed among multiple computer systems, a communication network is required for the invention to be operable; The combination of Yamaguchi and Yu, recited in claim 6, moves the region-of-interest receiver to the terminal device so implicitly the region-of-interest receiver requires input/output of the limitations, so the combination discloses the limitations above).
Therefore, it would have been obvious to combine Yamaguchi and Yu with Goto and Yu further to obtain the invention as specified by claim 9.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, in view of Yu, in Goto, and in further view of U.S. Patent No.: 11,232,565 (Leeuwen et al.) (hereinafter Leeuwen).
Regarding claim 10, Yamaguchi, in view of Yu, and in view of Goto, teaches the data analysis system according to claim 8, wherein the image data is image data obtained by mass spectrometry imaging measurement, Raman spectroscopy measurement, fluorescence measurement, emission-intensity or absorption measurement of electromagnetic waves, positron emission tomography (PET) measurement, magnetic resonance imaging (MRI) measurement, electron spin resonance (ESR) measurement, computed tomography (CT) measurement, surface analysis using electron probe microanalyzer (EPMA), or observation with an electron microscope, an optical microscope, a phase contrast microscope, or a digital holographic microscope (Yamaguchi, page 5, para. 3: “

    PNG
    media_image8.png
    183
    751
    media_image8.png
    Greyscale
”).
	Yamaguchi, in view of Yu, and in view of Goto, fails to teach
	the reference image data is optical microscopic image data, stained image data, fluorescent image data, or phase contrast microscopic image data.
	Leeuwen teaches
	the reference image data is optical microscopic image data, stained image data, fluorescent image data, or phase contrast microscopic image data (Leeuwen, 

    PNG
    media_image9.png
    260
    449
    media_image9.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the reference image data, as taught by Yamaguchi, in view of Yu, and in view of Goto, to include fluorescent image data, as taught by Leeuwen. Both Leeuwen and Yamaguchi, in view of, Yu, and in view of Goto, are both in the same field of endeavor of biomedical imaging and determining a region-of-interest.
The suggestion/motivation for doing so would have been to enable using fluorescence to identify a sample more clearly so the region-of-interest chosen is more accurate.
Therefore, it would have been obvious to combine Yamaguchi, Yu, and Goto, with Leeuwen, to obtain the invention as specified in claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662